Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 03/15/2022.
3.	Claims 1, 4, 5, 8, 9, 11-14, 16, 17, 18 and 20 have been amended. Claims 6, 7 and 19 have been cancelled. Claims 1-5, 8-18 and 20 are currently pending.
Claim objection
4.	Claims 13 is objected to because of the following informalities:  
Claim 13  states “…as for the the second search item”. It should be “…as for the 
Response to amendment
5.	Applicant’s amendments with respect to the Objection of specification have been fully considered. As a result the objection has been withdrawn.
6.	Applicant’s amendments with respect to the Objection of claims 4, 5 and 12 have been fully considered. As a result the objection has been withdrawn.
7.	Applicant’s amendments with respect to the claims 1, 4, 6 11, 13, 16,under 35 U.S.C. § 112(f) interpretation have been fully considered. As a result the claim interpretation under 112(f) has been withdrawn.
8. 	Applicant’s arguments to claim 1 with respect to the rejection of claims 1-17 under 35 U.S.C. § 112(b) have been fully considered. As a result the rejection has been withdrawn.
9. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are not persuasive. Therefore the rejection is maintained. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Please see the arguments below. 

10.	Regarding applicant’s argument’s on page 16 with respect to claim 1,  “Yamagiwa and Hayashi, either alone or in combination, do not describe or suggest some of the aforementioned features recited in the amended claims 1, 18 and 20. "when the setting screen is displayed in a case where the storage destination serving as the search target is changed, display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item and 2) displays a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item,"
Examiner respectfully disagrees and maintains that HAYASHI teaches, “2) displays a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item," (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information” (i.e., determining if the media/folder/search destination information is changed).  “If it is determined that the state change information …Repeat the steps to update the compatible device list” (i.e., use the stored search and find the compatible device list, which is the first search/predetermined search condition). “Further, using the updated information, processing such as determination of whether or not related content exists (step S110)” (i.e., the second search based on the device list acquired from the first search), “transfer of related content (step S112), and the like are performed again” (i.e., displaying the predetermined search conditions, which is the first search and not displaying the content, which is the second search item).
	However, applicant’s arguments regarding claim 1 limitation “in a case where the search condition is displayed on the detailed search screen using the history data, as an initial display before a user operates, (1) a search condition corresponding to the history data is displayed for the first search item” is directed towards the amended claim limitation.
	Previously cited reference Takaoka et al to reject claim 6 teaches the amended part of the limitation. Please see the rejection below.
	Therefore, the rejection under 35 U.S.C. 103 is maintained for claim 1 over YAMAGIWA in view of Hayashi and in further view of Takaoka.

11.	Applicant argument’s on page 16 with respect to claim 1 “Hayashi does not describe or suggest displaying a setting screen for setting the search condition of the content”.
Examiner respectfully disagrees and maintains that Hayash teaches the limitation (Page 17, paragraph 4, when the receiving device 10 detects that there is a recommended folder, the recommended content is transferred by searching for the content with a dedicated keyword such as “program advertisement” or “trailer” and matching the keyword to the recommended folder (i.e., suggesting a folder as a search condition for the content)).
Therefore Hayash teaches the argued claim limitation.

12.	Applicant argument’s on page 16 with respect to claim 1, “Hayashi does not describe or suggest changing the search conditions for the contents when the state of the recording device changes. Hayashi also -16-25790/247/4022505.1PATENTS/N: 16/850,46325790.247does not describe or suggest to change the search conditions for the content in accordance with the search item in the event that the state of the recording device changes, or the recording device is switched”. 
Examiner notes that applicant’s arguments are directed to subject matter that is not recited in the claim such as (“recording device changes, or the recording device is switched”).
Therefore combination of Yamagiwa and Hayashi, teach all the argued claim limitations.
Therefore, the rejection under 35 U.S.C. 103 is maintained for claim 1. Similarly for claims 18 and 20.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 1-5, 8-17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGIWA MAKI (JP2011257786A) in view of Takaoka; Ryo (US 20110022982 A1) and in further view of HAYASHI MORIHIKO (JP2008289102A).

Regarding independent claim 1, YAMAGIWA MAKI (JP2011257786A) teaches,  an electronic device (Page 4 Paragraph 1 “a plurality of PCs”) comprising: at least one processor: and at least one memory coupled to the processor storing instructions that, when executed by the processor, cause the at least one processor to  (Page 8 Paragraph 6 a memory, and read and executed by a processor so as to function as each unit) function as: a display control unit configured to control a setting screen indicating search conditions that are set for each of a plurality of search items including a first search item and a second search item displayed on a display, wherein the search conditions for the plurality of search items in the setting screen may be changed in accordance with a user operation (Page 4 Paragraph 10, “A setting reception unit for receiving search conditions …” (i.e., receiving search conditions include search items); 
and a search unit configured to search for a content that matches a refinement condition that is determined based on the search conditions for the plurality of search items set  in the setting screen, from a storage destination serving as a search target, …(Page 9 Paragraph 12 “… a list of search conditions is displayed. The search condition desired by the user can be selected. In addition, a list of search conditions that match the character string input in the column may be displayed and selected from the list” (i.e., the user selects the user stored search condition as a second search item from the additional list based on the stored search conditions),
YAMAGIWA et al fails to explicitly teach, wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, the display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item and 2) displays a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, and the display control unit changes the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, after displaying the setting screen in a case where the storage destination is changed.
Takaoka; Ryo (US 20110022982 A1) teaches, wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, the display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item; … and the display control unit changes the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, (Paragraph [0078] The EEPROM 124 is a so-called non-volatile memory, which stores information even when a power supply of the imaging device 100 is out. For example, the EEPROM 124 maintains various parameters set by the user, final results of various processings, or newly provided processing programs or data, due to added functions. [0083] The writing/reading unit 134 writes data in its recording medium 135 or reads data stored in the recording medium 135, under the control of the control unit 120. [0085] In addition, the recording medium 135 may employ a memory card type removable memory which is constituted by semiconductor memories, an internal flash memory, or the like. In addition, the recording medium 135 may employ other removable recording media including an optical disc such as a DVD (digital versatile disc) or a CD (compact disc) (i.e., determining that the storage destination is changed, displaying the first search item which is set by the user, as EEPROM maintains the parameters stored by the user).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, the display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item; … and the display control unit changes the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen,, as taught by Takaoka et al (Paragraph [0078]).
  One of the ordinary skill in the art would have been motivated to make this modification by saving the search condition in a non-volatile memory would retain the parameters set by the user/imaging devices information so that the settings are not lost and can proceed with the search as taught by Takaoka et al (Paragraph [0078]).
YAMAGIWA et al and Takaoka et al fails to explicitly teach, and 2) displays a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item,… after displaying the setting screen in a case where the storage destination is changed.
HAYASHI MORIHIKO (JP2008289102A) teaches, wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, and 2) displays a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, … after displaying the setting screen in a case where the storage destination is changed (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information” (i.e., determining if the media/folder/search destination information is changed).  “If it is determined that the state change information …Repeat the steps to update the compatible device list” (i.e., use the stored search and find the compatible device list, which is the first search and display the ). “Further, using the updated information, processing such as determination of whether or not related content exists (step S110)” (i.e., the second search based on the device list acquired from the first search), “transfer of related content (step S112), and the like are performed again” (i.e., displaying the predetermined search conditions, which is the first search and not displaying the content, which is the second search item).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein in a case in which a storage destination serving as a search target is changed after the search condition is stored by control of the storage control unit, as taught by HAYASHI et al ((Page 15 Paragraph 3).
  One of the ordinary skill in the art would have been motivated to make this modification to, as YAMAGIWA et al teaches, the first search and the second search, but does not teach, changing the storage destination serving as a search target. However HAYASHI et al teaches this feature, based on determining that there is a state change, the updated content related to the media/ folder is provided so that the information provided to the user is always up-to-date based on the media /folder is the search target), as taught by HAYASHI et al (Page 15, Paragraph 3).

Regarding dependent claim 2, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
HAYASHI et al further teaches, wherein the case in which the storage destination serving as the search target is changed includes a case in which a recording medium serving as a search target is changed (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information” (i.e., determining if the media/folder/search destination information is changed).

Regarding dependent claim 3, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
HAYASHI et al further teaches, wherein the case in which the storage destination serving as the search target is changed includes a case in which a folder storing a content serving as a search target is changed (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information (i.e., determining if the media/folder/search destination information is changed).

Regarding dependent claim 4, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
HAYASHI et al further teaches, wherein the display control unit is further configured to 1) determine whether the storage destination serving as the search target is changed or not, based on at least any one of a recorded capacity, a remaining capacity, the number of files, and the number of folders in  the storage destination (Page 14 Paragraph 3 “when there is a change in the name or configuration of the medium or folder, or the capacity of the medium (step S52), the recording device 20determines that the state change information described above is changed” (i.e., the search target is changed based on the capacity of the medium or folder).
YAMAGIWA et al further teaches, 2) control such that the setting screen corresponding to a result of the determination is displayed (Page 8 Paragraph 8, The setting reception unit 122 receives search conditions set for each search item by a user input or the like. The search condition includes a character string, a numerical range, a date, and the like. The document search unit 123 searches for a document using a search item and a search condition set for the search item as a search key (search keyword). If a document type is specified, the document search unit 123 searches for a document of that document type based on a search item as a search key and a search condition (i.e., the setting screen receives the list of the search results)).

Regarding dependent claim 5, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein in a case in -4-which the storage destination serving as the search target is not changed, the setting display control unit controls such that a search condition that was set for the second search item before changing the storage destination is displayed in the setting screen, as for the second search item (Page 9 Paragraph 12 “… a list of search conditions is displayed. The search condition desired by the user can be selected. In addition, a list of search conditions that match the character string input in the column may be displayed and selected from the list” (i.e., the user selects the user stored search condition as a second search item from the additional list based on the stored search conditions and the storage destination is not changed).

Regarding dependent claim 8, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
HAYASHI et al further teaches, wherein the first search item is a search item in which a settable search condition does not depend on the storage destination serving as the search target  (Page 14 Paragraph 6 “the storage destination information (here, media / folder information is taken as an example) of each recording device is acquired, and the acquired media / folder information is recorded in association with the recording device in the compatible device list (step S108). (i.e., the compatible device list is provided for acquired media/folder is the first search item and does not depend on the storage destination).
 and the second search item is a search item in which a settable search condition depends on  the storage destination serving as the search target  (Page 15 Paragraph after acquiring the media / folder information (i.e., first search), the receiving apparatus 10 compares the meta information (for example, EPG information) of the received content with the media / folder information recorded in the list to determine the received content. It is determined whether content related to the media / folder information exists (step S110) (i.e., the second search is based on the storage destination as it checks for the content related to particular media/folder).

Regarding dependent claim 9, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein the first search item is a search item in which the number of candidates capable of serving as search conditions in a case in which a recording status of a storage destination serving as a search target is not taken into consideration is equal or less than a prescribed number, (Page 9 Paragraph 9 “predetermined number of items can be designated as search items” (i.e., the predetermined number of candidates presented are 3 in this prior art),
and the second search item is a search item in which the number of candidates capable of serving as search conditions in a case in which a recording status of a storage destination serving as a search target is not taken into consideration exceeds the prescribed number (Page 8 Paragraph 5 “Since there are cases where the number of search items is insufficient or there are cases where it is desired to reduce the number of search items, the search item column can be easily increased or decreased” (i.e., if there are insufficient items, then the number of candidates presented as search candidates can be increased).

Regarding dependent claim 10, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein the first search item includes at least one of items of rating, protection, and a file type (Page 9 Paragraph 9 “When the number designated in advance is 3, the top three most frequently used are designated as search items” (Examiner interprets rating as frequency). Page 4 Paragraph 10 A condition presenting unit that presents a predetermined number of items as a search item among a plurality of items included in the document information of the document together with a document type for classifying existing documents (i.e., the search item includes file/document type)).

Regarding dependent claim 11, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
HAYASHI et al further teaches, wherein the setting screen  presents a candidate of a search condition regardless of the storage destination, as an alternative of that is settable as a search condition, as for the first search item (Page 15 Paragraph after acquiring the media / folder information (i.e., first search), the receiving apparatus 10 compares the meta information (for example, EPG information) of the received content with the media / folder information recorded in the list to determine the received content (i.e., the setting screen presents the media information regardless of the storage destination),
and the setting screen presents a candidate of a search condition based on the storage destination, as an alternative that is settable as a search condition, as for the second search item (Page 9 Paragraph 12 “… a list of search conditions is displayed (i.e.,  list is displayed based on the storage destination such as data storage unit)).

Regarding dependent claim 12, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein the second search item includes at least one of items comprising a date and a folder (Page 7 Paragraph 8 “The system information includes the items such as the location of the cabinet or folder where the document is stored, the document number if the document is numbered, the name of the creator of the document, the registration date of the document, The update date when the document was updated by modifying or changing the contents, the creation date of the document, the last access date by which someone last accessed the document, the number of accesses to the document, the document of the document Includes file size and number of sections”).

Regarding dependent claim 13, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim  11, 
YAMAGIWA et al further teaches, wherein the setting screen  presents the candidate of the search condition based on information read from the storage destination, as for the second search item. (Page 9 Paragraph 12 “a list of search conditions that match the character string input in the column may be displayed and selected from the list” (i.e., the user selects the user stored search condition as a second search item from the list based on the stored search conditions presented on the screen).  Also see (Page 5 Paragraph 9 “The setting reception unit receives selection of user dictionary data or all user dictionary data, causes the search condition corresponding to the search item from the selected user dictionary data”. The dictionary data is stored in the data storage unit).

Regarding dependent claim 14, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein the predetermined search condition is a search condition of an initial setting (Page 8 Paragraph 8, The document search unit 123 searches for a document using a search item and a search condition set for the search item as a search key (search keyword). If a document type is specified, the document search unit 123 searches for a document of that document type based on a search item as a
search key and a search condition (i.e., the search condition set for the search item is the initial setting)).

Regarding dependent claim 15, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 14. 
YAMAGIWA et al further teaches, wherein the initial setting is a setting indicating that a search condition of the second search item is not designated (Page 8 Paragraph 2 “clear button is also provided because there are cases where it is desired to erase all input conditions and re-input” (i.e., the setting unit uses an initial setting as a setting candidate and is not designated)).

Regarding dependent claim 16, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 1. 
YAMAGIWA et al further teaches, wherein the display control unit is configured to display the number of contents matching the refinement condition searched by the search unit together with the search conditions set for each of the plurality of search items, in the setting screen (Page 11 Paragraph 2 “the condition “include all” is selected. Other conditions include "include any", "do not include any", "start with any", "end with any", "any", "none", or no value Any of the conditions can be selected (i.e., the setting unit is configured to display the contents matching a refinement condition).

Regarding dependent claim 17, YAMAGIWA et al, HAYASHI et al and Takaoka et al teach, the electronic device according to claim 16. 
YAMAGIWA et al further teaches, wherein the refinement condition is a logical sum of search conditions of designated search items among a plurality of search items including the first search item and the second search item (Page 11 Paragraph 2 “it is possible to select whether to perform an AND search or an OR search for those items (i.e., a logical sum of search conditions is AND search)).

Regarding independent claim 18, YAMAGIWA MAKI (JP2011257786A) teaches, a method for controlling an electronic device, comprising: a display control step of performing control of setting a screen indicating search  conditions that are set for each of a plurality of search items, including a first search item and a second search item, and displaying the plurality of search terms, wherein the search conditions for the plurality of displayed search items may be changed in accordance with a user operation (Page 4 Paragraph 10, “A setting reception unit for receiving search conditions …” (i.e., receiving search conditions include search items); 
a storage control step of performing control to store the search condition set in the display control step; and a search step of searching for a content that matches a refinement condition that is determined based on the search conditions for the plurality of search items set in the display control step from a storage destination serving as a search target (Page 9 Paragraph 12 “… a list of search conditions is displayed. The search condition desired by the user can be selected. In addition, a list of search conditions that match the character string input in the column may be displayed and selected from the list” (i.e., the user selects the user stored search condition as a second search item from the additional list based on the stored search conditions),
YAMAGIWA et al fails to explicitly teach, when the setting screen is displayed in a case where the storage destination, serving as the search target, is changed, 1) using a stored search condition as a setting candidate as for the first search item displaying a search condition that was set for the first search item before the storage destination is changed, as the first search item and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, and changing the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, after displaying the setting screen in a case where the storage destination is changed.
Takaoka; Ryo (US 20110022982 A1) teaches, when the setting screen is displayed in a case where the storage destination, serving as the search target, is changed, 1) using a stored search condition as a setting candidate as for the first search item displaying a search condition that was set for the first search item before the storage destination is changed, as the first search item … and changing the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, (Paragraph [0078] The EEPROM 124 is a so-called non-volatile memory, which stores information even when a power supply of the imaging device 100 is out. For example, the EEPROM 124 maintains various parameters set by the user, final results of various processings, or newly provided processing programs or data, due to added functions. [0083] The writing/reading unit 134 writes data in its recording medium 135 or reads data stored in the recording medium 135, under the control of the control unit 120. [0085] In addition, the recording medium 135 may employ a memory card type removable memory which is constituted by semiconductor memories, an internal flash memory, or the like. In addition, the recording medium 135 may employ other removable recording media including an optical disc such as a DVD (digital versatile disc) or a CD (compact disc) (i.e., determining that the storage destination is changed, displaying the first search item which is set by the user, as EEPROM maintains the parameters stored by the user).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, the display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item; … and the display control unit changes the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen,, as taught by Takaoka et al (Paragraph [0078]).
  One of the ordinary skill in the art would have been motivated to make this modification by saving the search condition in a non-volatile memory would retain the parameters set by the user/imaging devices information so that the settings are not lost and can proceed with the search as taught by Takaoka et al (Paragraph [0078]).
YAMAGIWA et al and Takaoka et al fails to explicitly teach, wherein when the setting screen is displayed in a case where the storage destination, serving as  the search target, is changed, and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, … after displaying the setting screen in a case where the storage destination is changed.
HAYASHI MORIHIKO (JP2008289102A) teaches, wherein when the setting screen is displayed in a case where the storage destination, serving as  the search target, is changed, and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, …, after displaying the setting screen in a case where the storage destination is changed (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information” (i.e., determining if the media/folder/search destination information is changed).  “If it is determined that the state change information …Repeat the steps to update the compatible device list” (i.e., use the stored search and find the compatible device list, which is the first search and display the ). “Further, using the updated information, processing such as determination of whether or not related content exists (step S110)” (i.e., the second search based on the device list acquired from the first search), “transfer of related content (step S112), and the like are performed again” (i.e., displaying the predetermined search conditions, which is the first search and not displaying the content, which is the second search item).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein in a case in which a storage destination serving as a search target is changed after the search condition is stored by control of the storage control unit, as taught by HAYASHI et al ((Page 15 Paragraph 3).
  One of the ordinary skill in the art would have been motivated to make this modification to, as YAMAGIWA et al teaches, the first search and the second search, but does not teach, changing the storage destination serving as a search target. However HAYASHI et al teaches this feature, based on determining that there is a state change, the updated content related to the media/ folder is provided so that the information provided to the user is always up-to-date based on the media /folder is the search target), as taught by HAYASHI et al (Page 15, Paragraph 3).

Regarding independent claim 20, YAMAGIWA MAKI (JP2011257786A) teaches, a non-transitory computer readable medium that stores a program (Page 13 Paragraph 8 a computer-readable program for realizing the above method and can be provided as a program, or can be provided as a recording medium on which the program is recorded), wherein the program causes a computer to execute a method for controlling an electronic device, the method including: a display control step of performing control of setting a screen indicating search conditions that are set for each of a plurality of search items, including a first search item and a second search item, and displaying the plurality of search terms, wherein the search conditions for the plurality of displayed search items may be changed -8- 25790/247/4022505.1PATENT S/N: 16/850,463 25790.247 in accordance with a user operation (Page 4 Paragraph 10, “A setting reception unit for receiving search conditions …” (i.e., receiving search conditions include multiple search items);
a storage control step of performing control to store the search condition set in the display control step (Page 8 Paragraph 10 “The item specifying unit 125 specifies a search item to be presented to the condition presenting unit 121 based on the history data stored in the data storage unit 124 at the time of the next search request”).
and a search step of searching for a content that matches a refinement condition that is determined based on the search conditions for the plurality of search items set in the display control step from a storage destination serving as a search target (Page 9 Paragraph 12 “… a list of search conditions is displayed. The search condition desired by the user can be selected. In addition, a list of search conditions that match the character string input in the column may be displayed and selected from the list” (i.e., the user selects the user stored search condition as a second search item from the additional list based on the stored search conditions),
YAMAGIWA et al fails to explicitly teach, wherein  when the setting screen is displayed in a case where the storage destination, serving as  the search target, is changed, 1) displaying a search condition that was set for the first search item before the storage destination is changed, as the first search item and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, and changing the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, after displaying the setting screen in a case where the storage destination is changed.
Takaoka; Ryo (US 20110022982 A1) teaches, wherein when the setting screen is displayed in a case where the storage destination, serving as the search target, is changed, 1) displaying a search condition that was set for the first search item before the storage destination is changed, as the first search item …and changing the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen, after displaying the setting screen in a case where the storage destination is changed … (Paragraph [0078] The EEPROM 124 is a so-called non-volatile memory, which stores information even when a power supply of the imaging device 100 is out. For example, the EEPROM 124 maintains various parameters set by the user, final results of various processings, or newly provided processing programs or data, due to added functions. [0083] The writing/reading unit 134 writes data in its recording medium 135 or reads data stored in the recording medium 135, under the control of the control unit 120. [0085] In addition, the recording medium 135 may employ a memory card type removable memory which is constituted by semiconductor memories, an internal flash memory, or the like. In addition, the recording medium 135 may employ other removable recording media including an optical disc such as a DVD (digital versatile disc) or a CD (compact disc) (i.e., determining that the storage destination is changed, displaying the first search item which is set by the user, as EEPROM maintains the parameters stored by the user).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein when the setting screen is displayed in a case where the storage destination serving as  the search target is changed, the display control unit 1) displays a search condition that was set for the first search item before the storage destination is changed, as the first search item; … and the display control unit changes the search conditions for the plurality of search items to conditions corresponding to the user operation on the setting screen,, as taught by Takaoka et al (Paragraph [0078]).
  One of the ordinary skill in the art would have been motivated to make this modification by saving the search condition in a non-volatile memory would retain the parameters set by the user/imaging devices information so that the settings are not lost and can proceed with the search as taught by Takaoka et al (Paragraph [0078]).
YAMAGIWA et al and Takaoka et al fails to explicitly teach, wherein when the setting screen is displayed in a case where the storage destination, serving as the search target, is changed, and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, …after displaying the setting screen in a case where the storage destination is changed.
HAYASHI MORIHIKO (JP2008289102A) teaches, wherein when the setting screen is displayed in a case where the storage destination, serving as the search target, is changed, and 2) displaying a predetermined search condition, without displaying a search condition that was set for the second search item before the storage destination is changed, as the second search item, … after displaying the setting screen in a case where the storage destination is changed (Page 15 Paragraph 3 “the receiving device 10 may receive this state change information” (i.e., determining if the media/folder/search destination information is changed).  “If it is determined that the state change information …Repeat the steps to update the compatible device list” (i.e., use the stored search and find the compatible device list, which is the first search and display the ). “Further, using the updated information, processing such as determination of whether or not related content exists (step S110)” (i.e., the second search based on the device list acquired from the first search), “transfer of related content (step S112), and the like are performed again” (i.e., displaying the predetermined search conditions, which is the first search and not displaying the content, which is the second search item).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of YAMAGIWA et al by providing wherein in a case in which a storage destination serving as a search target is changed after the search condition is stored by control of the storage control unit, as taught by HAYASHI et al ((Page 15 Paragraph 3).
  One of the ordinary skill in the art would have been motivated to make this modification to, as YAMAGIWA et al teaches, the first search and the second search, but does not teach, changing the storage destination serving as a search target. However HAYASHI et al teaches this feature, based on determining that there is a state change, the updated content related to the media/ folder is provided so that the information provided to the user is always up-to-date based on the media /folder is the search target), as taught by HAYASHI et al (Page 15, Paragraph 3).

Conclusion
Applicant’s amendments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164